DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office action is in response to amendments and arguments received on August 9, 2022. Claims 1, 9, 11, 18-19 have been amended. Claims 8, 17 have been cancelled. Claims 21 and 22 have been newly added. Claims 1-7, 9-16 and 18-22 are now pending. 
Allowable Subject Matter
Claims 1-7, 9-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 are persuasive, and rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Yamata et al. (US 20110273125 A1), herein Yamata, Schultz et al. (US 20150022126 A1), herein Shultz, and Ochs et al. (20180128658 A1) herein Ochs.
Yamata discloses an electric powertrain comprising an inverter controller configured to decode position signals and binary sensor SOH to generate decoded control data (per claim 1), a method for controlling said electric powertrain (per claim 11) and a mobile platform comprising said electric powertrain (per claim 19) as detailed in the Office Action dated July 12, 2022. However, Yamata does not disclose or suggest generat[ing] an error signal by subtracting a derivative of the angular position from an angular speed of the rotor; determin[ing] a true state of the position sensor using the error signal; and execut[ing] a control action in response to the error signal exceeding a calibrated threshold, as amended. Therefore, claims 1, 11 and 19 are considered allowable over Yamata.
Schultz teaches features of an electric powertrain, also as detailed in the Office Action dated July 12, 2022. However Schultz does not teach or suggest the features outlined above. Therefore claims 1, 11 and 19 are considered allowable over Schultz. 
Ochs teaches a position sensing system having a rotary device for a traction motor, a vector-based position sensor positioned in proximity to the rotary device, an integral control loop, raw sine and cosine signals from the vector-based position sensor that are indicative of an angular position of the rotary device with respect to an axis of rotation, and generating corrected sine and cosine signals from the received raw sine and cosine signals by using a first predetermined trigonometric relationship to apply an amplitude error input signal to a first integrator block of the controller. (see at least claims 1-3, 9 and 11). However, while Ochs teaches an integral control loop, Ochs does not teach or suggest generating an error signal by subtracting a derivative of the angular position from an angular speed of the rotor. Therefore, claims 1, 11 and 19 are considered allowable over Ochs.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 11 and 19 at the time of filing. Therefore claims 1, 11 and 19 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-7, 9-10, 12-16, 18 and 20-22 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 18, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669